Citation Nr: 9918105	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) from 
September 25, 1990 to March 16, 1997; and in excess of 30 
percent from March 17, 1997.

3.  Entitlement to an effective date earlier than September 
25, 1990, for the grant of service connection for PTSD.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.




WITNESS AT HEARING ON APPEAL

Veteran's wife


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) St. Louis Regional 
Office (RO) February 1991 rating decision which granted 
service connection for PTSD, and assigned it a 10 percent 
disability evaluation, effective September 25, 1990; a May 
1991 rating decision which declined to reopen a claim for 
service connection for bilateral hearing loss; and an August 
1991 rating decision which declined to reopen a claim for 
service connection for headaches.

The issues of entitlement to an increased evaluation for 
PTSD, rated as 10 percent disabling, and whether new and 
material evidence had been submitted to reopen the claim for 
service connection for bilateral hearing loss were before the 
Board in March 1994.  At that time, the issue of whether new 
and material evidence had been submitted to reopen the claim 
for headaches had not been developed for appellate 
consideration; however, the Board found that it was 
inextricably intertwined with the veteran's bilateral hearing 
loss claim.  The Board then remanded all three issues to the 
RO for further development of the evidence.

The issues of entitlement to an increased evaluation for 
PTSD, rated as 10 percent disabling, and whether new and 
material evidence had been submitted to reopen claims for 
service connection for bilateral hearing loss and headaches 
were again before the Board in May 1996.  At that time, the 
Board reopened the claims for service connection for 
bilateral hearing loss and headaches, and remanded all three 
issues to the RO for further development of the evidence.  
The Board also directed the RO to adjudicate the issue of 
entitlement to an effective date earlier than September 25, 
1990, for a grant of service connection for PTSD.

In May 1998 the RO denied entitlement to an effective date 
earlier than September 25, 1990, for a grant of service 
connection for PTSD and issued a statement of the case which 
was provided to veteran on June 1, 1998.  The veteran 
perfected his appeal of the denial of entitlement to an 
effective date prior to September 25, 1990, for a grant of 
service connection for PTSD in July 1998.

In March 1999, the RO increased the evaluation for the 
veteran's service-connected PTSD from 10 to 30 percent, 
effective March 17, 1997.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board notes that subsequent to the Board's most recent 
remand of the case to the RO in May 1996, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") issued Fenderson v. West, 12 
Vet. App. 119, 126 (1999), referable to appeals of the 
initial evaluation assigned by an originating agency pursuant 
to a grant of service connection for a disability.  This case 
involves an appeal as to the initial evaluation of PTSD, 
rather than an increased evaluation claim where entitlement 
to compensation had previously been established.  
According to Fenderson, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  




The Board has accordingly recharacterized the issue as to 
increased compensation benefits for PTSD as reported on the 
title page and a determination as to the applicability of 
Fenderson is addressed in the decision below.

The Board notes that, by the August 1991 rating decision, the 
RO also denied service connection for tinnitus and residuals 
of a shell fragment wound to the left knee.  By VA Form 9, 
received in November 1991, the veteran indicated that he 
wished to file an appeal for his residuals of a shell 
fragment wound to his left knee.  Such assertion is construed 
by the Board as a notice of disagreement with the RO's August 
1991 denial of service connection for residuals of a shell 
fragment wound to the left knee.  A notice of disagreement 
with the denial of service connection for tinnitus was not 
filed.

By March 1999 rating decision, the RO denied the veteran's 
claim for total disability rating based upon individual 
unemployability.  In a written argument later that month, the 
veteran's representative took exception to the RO's denial of 
this claim.

The Board observes that the veteran has not yet been provided 
a Statement of the Case as to the issues of service 
connection for residuals of a shell fragment wound to the 
left knee, and entitlement to a total disability rating based 
upon individual unemployability.  Therefore, appellate review 
of these claims is deferred pending completion of the 
procedural development requested below in the remand portion 
of this decision.  38 U.S.C.A. § 7105.

Appellate review of the claim for service connection for 
headaches is also deferred pending completion of the 
development requested below in the remand portion of this 
decision.





FINDINGS OF FACT

1.  Onset of bilateral hearing loss cannot satisfactorily be 
dissociated from noise exposure coincident with active 
service.

2.  PTSD was not distinct, unambiguous, and moderately large 
in degree from September 25, 1990 to March 16, 1997.

3.  PTSD is not shown to have been productive of an 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss from November 
7, 1996 to March 16, 1997.

4.  PTSD is not currently shown to be productive of a 
considerable impairment of social and industrial 
adaptability.

5.  PTSD is not currently shown to be productive of an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: panic attacks which 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work relationships.

6.  PTSD has not been productive of an exceptional or unusual 
disability picture due to frequent periods of hospitalization 
or marked interference with employment such as to render 
impractical the application of regular schedular standards.

7.  The veteran's first requested service connection for PTSD 
on December 20, 1990.




8.  VA outpatient treatment records show that the veteran 
first sought treatment for PTSD on September 25, 1990.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for PTSD from September 25, 1990 to March 16, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);; 38 C.F.R. § 4.130 
(1998); Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD from March 17, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).

4.  The criteria for an effective date earlier than September 
20, 1995, for the grant of service connection for PTSD have 
not been met.   38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral hearing loss.

Criteria

Service connection may be granted for a disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. § 3.307, 
3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

The veteran's complete service medical records are not 
available for review and appear to have been lost or 
destroyed.  Where service medical records are not available, 
the Board's obligations to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Factual Background

A review of the veteran's service personnel records discloses 
that he served as an ammunition handler and rifleman during 
his period of active service.  They also show that he used 
bazookas during this period.  A morning report shows that he 
was treated for a retracted tympanic membrane in April 1945.

A May 1985 VA audiological examination report shows that the 
veteran's auditory thresholds at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were 0, 0, 25, 50 and 50, respectively, in 
the right ear, and 5, 10, 35, 60 and 55, respectively, in the 
left ear.  Speech discrimination was 94 percent correct in 
the right ear, and 86 percent correct in the left ear.  The 
veteran was diagnosed as having a bilateral, high frequency, 
sensorineural hearing loss.  It was noted that these findings 
were consistent with noise induced hearing loss.

In a February 1986 statement, the veteran's wife indicated 
that the veteran had had a bilateral loss of hearing ever 
since his separation from active service in 1945.

In July 1989, the veteran submitted statements from his wife 
and friends wherein they indicated that the veteran had 
incurred head wounds during World War II.  They also 
indicated that these wounds had caused the veteran's 
bilateral hearing loss.

In January 1990, the veteran submitted affidavits from his 
wife, daughters and a friend who was a Captain in the U.S. 
Army.  They attested that the veteran had sustained head 
wounds during World War II, and that these wounds had caused 
his bilateral hearing loss.

VA outpatient treatment records, dated from September 1990 to 
September 1998, disclose that audiological examinations 
during this period revealed that the veteran had a bilateral, 
high frequency, sensorineural hearing loss.  They further 
disclose that the veteran reported that his bilateral hearing 
loss was the result of noise exposure sustained during his 
period of active service.  However, these records do not 
specifically relate his bilateral hearing loss to his period 
of active service or the year following his separation from 
such service.

A private medical statement, dated in March 1991, from R. S., 
M.D., shows that the veteran was assessed as having a 
neurosensory hearing loss secondary to injuries received 
during the war (from history).


Private medical records, dated from March to June 1991, are 
not signed by an audiologist or physician.  However, these 
records show that, in March 1991, the veteran's auditory 
thresholds at 500, 1,000, 2,000, and 4,000 Hertz were 25, 20, 
50 and 70, respectively, in the right ear, and 45, 45, 55 and 
70, respectively, in the left ear.  Speech discrimination was 
80 percent correct bilaterally.

At the June 1991 hearing, the veteran's wife testified that 
the veteran had had a bilateral hearing loss upon his 
discharge from active service.  She reported that the 
severity of his bilateral hearing loss had increased, but 
that he did not wear hearing aides because they were 
expensive.  She indicated that the veteran had received 
medical treatment for his bilateral hearing loss since the 
1960's, but that the physician who had provided this 
treatment was deceased.

A May 1994 VA audiological examination report shows that 
veteran reported that he had a history of inservice noise 
exposure caused by explosives and artillery fire.  His 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 10, 20, 50, 60 and 65, respectively, in the right 
ear, and 10, 15, 45, 60 and 60, respectively, in the left 
ear.  Speech discrimination was 78 percent correct in the 
right ear, and 74 percent correct in the left ear.  The 
assessment was bilateral high frequency sensorineural hearing 
loss of a moderate degree.

A June 1994 VA audiological examination report shows the 
veteran recounted that inservice noise exposure had caused 
his bilateral hearing loss.  His auditory thresholds at 500, 
1,000, 2,000, 3000 and 4,000 Hertz were 10, 15, 45, 60 and 
65, respectively, in the right ear, and 15, 10, 50, 60 and 
65, respectively, in the left ear.  Speech discrimination was 
80 percent correct in the right ear, and 88 percent correct 
in the left ear.  The assessment was that the veteran's right 
ear had a moderately severe sensorineural hearing loss; and 
that his left ear had a mild to moderate sensorineural 
hearing loss.

In a January 1995 statement, the veteran's wife indicated 
that the veteran's left ear had been "shell shocked" while 
he was in Germany in 1945.  She indicated that this injury 
had left the veteran hard of hearing.  She reported that VA 
and private physicians had advised the veteran that his 
bilateral hearing loss was the result of this injury.

Private medical records, dated from February to December 
1996, from Emergency Physicians of Springfield, show the 
veteran reported that he incurred a shrapnel injury to his 
right scalp during World War II.  These records also show an 
examination of his ears revealed that his tympanic membranes 
were normal.

A February 1997 VA audiological examination report shows the 
veteran reported that noise exposure from explosions and 
artillery fire during World War II had caused his bilateral 
hearing loss.  His auditory thresholds at 500, 1,000, 2,000, 
3000 and 4,000 Hertz were 10, 20, 50, 60 and 65, 
respectively, in the right ear, and 10, 15, 45, 60 and 60, 
respectively, in the left ear.  Speech discrimination was 78 
percent correct in the right ear, and 74 percent correct in 
the left ear.  The veteran was assessed as having a bilateral 
mid to high frequency sensorineural hearing loss.  This 
hearing loss was classified as marginally normal to moderate 
in his right ear and mild to moderately severe in his left 
ear.

A March 1997 VA Audio-Ear Disease examination report shows 
the veteran reported that his ability to hear had decreased 
over the years.  He indicated that his left eardrum had been 
ruptured by a shell which exploded near him in 1945.  
Examination of his ears revealed that venous lakes were 
present on his auricles bilaterally.  No lesions were found 
in his mastoids or auricles.  His external canals were 
relatively small and without stenosis.  His tympanic 
membranes were intact and symmetric to pneumatic otoscopy.  
The pertinent impression was that the veteran had a moderate 
high frequency sensorineural hearing loss.

The examiner indicated that, given the symmetric nature of 
the veteran's bilateral hearing loss, it was difficult to 
determine whether his history of acoustic trauma was the 
significant factor which caused his sensorineural hearing 
loss.  

The examiner further indicated that a history of noise 
exposure and the veteran's reports of epistaxis certainly 
made this probability more likely.

An October 1998 VA medical examination report shows that the 
veteran reported that he had been "shell shocked" while in 
Germany in 1945.  An examination of his ears revealed the 
presence of increased cerumen bilaterally.  It was noted that 
he wore bilateral hearing aides.

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for bilateral hearing loss is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

On the basis of the foregoing evidence, the Board is of the 
opinion that service connection for bilateral hearing loss is 
warranted as the evidence for and against the veteran's claim 
is in equipoise.  The Board notes that there are no service 
medical records establishing affirmatively that the veteran 
incurred a bilateral hearing loss during his period of active 
service.  However, the unavailability of these records is not 
the fault of the veteran, and his service personnel records 
otherwise render plausible his contention that inservice 
noise exposure and injuries caused his bilateral hearing 
loss.

Specifically, they establish that the veteran used bazookas 
and served as an ammunition handler and rifleman during his 
period of active service.  They also show that he was treated 
for a retracted tympanic membrane in April 1945.  In 
addition, the VA audiological examination reports show that 
he has had a bilateral hearing disability for VA compensation 
purposes pursuant to 38 C.F.R. § 3.385 since May 1985.  

Moreover, the May 1985 VA audiological examination report 
shows that the examiner noted these findings were consistent 
with noise induced hearing loss.  Likewise, the March 1997 VA 
Audio-Ear Disease examination report shows the examiner 
reported that the veteran's history of noise exposure and 
reports of epistaxis made it likely that his history of 
acoustic trauma was the significant factor which caused his 
sensorineural hearing loss.

The Board is cognizant of the fact that the veteran has not 
submitted any pertinent medical records contemporaneous with 
his service, and that he did not request service connection 
for his bilateral hearing loss until many years after his 
discharge from active service.  However, it cannot be stated, 
when taking into account his service personnel records, the 
VA audiological examination reports and the evidentiary 
contentions which have been presented, that the preponderance 
of the evidence is against his claim for service connection 
for bilateral hearing loss.  Rather, it appears that there is 
at least an approximate balance of the positive and negative 
evidence regarding the merits of this issue.  Accordingly, 
with reasonable doubt resolved in favor of the veteran, 
service connection is warranted for bilateral hearing loss.  
Gilbert, 1 Vet. App. at 55.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for PTSD from 
September 25, 1990 to March 16, 1997, and 
in excess of 30 percent from March 17, 
1997.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.



As noted earlier, when evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 
(1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from September 25, 1990 through the present is now before the 
Board.  

Moreover, while the RO has not yet rated the veteran's claim 
for an increased rating for PTSD in light of Fenderson, he 
was aware of what evidence was required for a higher rating, 
and he has not been prejudiced by the Board's current action.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's PTSD under both the old 
and new rating criteria to determine which version is more 
favorable to the veteran.

Under the old criteria, a 10 percent evaluation was assigned 
when there was a showing of emotional tension or other 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411.


In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a recent opinion, the VA General Counsel concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by such 
interpretation.  38 U.S.C.A. § 7104(c) (West 1991).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), a 10 percent evaluation will be assigned 
for an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Factual Background

VA outpatient treatment records, dated from September 1990 to 
February 1997, show that the veteran was treated for PTSD 
symptoms on many occasions during this period.  A November 
1990 record shows he reported that he had daily intrusive 
thoughts about his wartime experiences.  He also reported 
that he avoided crowds.  He indicated that he had never had 
problems with bosses or coworkers, and that he had a happy 
and functional relationship with his family and wife of 45 
years.

Records, dated in 1991, show the veteran reported that he had 
problems with mood swings, intrusive thoughts, nightmares and 
flashbacks. They also show that he was prescribed Trazodone 
at that time.  

In August 1992, the veteran indicated that he felt better, 
but that he continued to have nightmares.  A November 1993 
record shows he reported that he slept well, and that his 
anxiety and agitation were controlled with medication.

In August 1994, the veteran was seen with complaints of anger 
and sleeping difficulties.  In November 1994, it was noted 
that his medication had been increased, but that he continued 
to have anger and sleeping difficulties.  An April 1996 
record shows that he still used medication, but that he 
continued to experience sleeping difficulties and anxiety.

A January 1991 VA psychiatric examination report shows the 
veteran reported that he spent his days managing self care 
matters and completing household chores.  He indicated that 
he had a few close friends with whom he enjoyed long and 
close relationships.  He reported that he had been married 
for 46 years, and that he had been employed as a truck driver 
for most of his adult life.  It was noted that he had little 
civic or social existence beyond his home.  It was also noted 
that he subsisted on social security benefits.

Mental status examination revealed that the veteran's speech 
was normal.  There was no loosening of his thought processes 
or evidence of hallucinations, delusions or suicidal 
ideation.  He was well oriented, his affect was appropriate 
and his memory was intact.  A diagnosis of chronic PTSD of a 
mild to moderate severity was rendered.

At the June 1991 hearing, the veteran's wife testified that 
the veteran was too anxious to appear at the hearing.  She 
reported that little things triggered the veteran's anger, 
and that he frequently had nightmares.  She indicated that 
the veteran treated his PTSD with medication.  She reported 
that the veteran had had flashbacks about his wartime 
experiences.  She indicated that the veteran did not 
socialize.  She reported that the veteran had resigned from 
many jobs because of his temper.  

She indicated that the veteran had not been employed since 
1978, and that he was unable to maintain employment.  She 
reported that the veteran did not like being around other 
people, and that he rarely left their house.  She indicated 
that she was always on guard around the veteran because of 
his temper.

In a November 1991 statement, the veteran's wife indicated 
that the veteran had caused problems during their 46 year 
marriage.  She reported that he had been hard on her and 
their children.  She indicated he frequently became upset, 
and that he had choked and threatened her with a gun.

In an undated statement, received in December 1991, the 
veteran's daughter indicated that the veteran had a temper 
and was always angry.  She reported that the veteran had 
beaten her mother, and tried to kill her with a gun.  She 
also reported that the veteran had beaten her.

A May 1992 VA psychiatric examination report shows the 
veteran reported that he had intrusive thoughts and 
nightmares about his wartime experiences.  He also reported 
that he was an outgoing person.  The examiner indicated that 
the veteran did not meet all the requirements for a diagnosis 
of PTSD.  It was noted that the veteran was retired.

A May 1994 VA social and industrial survey report shows the 
veteran reported that his PTSD was productive of anger, 
anxiety, nightmares and a startle response to loud noises.  
It was noted that he had been a hard worker, and that he had 
not had any major periods of unemployment.  The impression 
was that the veteran's PTSD was well documented.

A July 1994 VA psychiatric examination report shows the 
veteran reported that his marriage had been troubled, and 
that he had temper tantrums and bursts of anger when he 
became frustrated.  He also reported that he had dreams about 
his wartime experiences about two or three times each night.



Mental status examination revealed that the veteran was well 
oriented and that his speech was normal.  He reported that he 
had not had any hallucinations.  His mood was flat and his 
thought processes were slow.  His concentration was poor, but 
the examiner commented that this may have been related to his 
educational level.  The veteran also had some problems 
remembering dates and ages.  However, it was noted that this 
may have been age related.  The veteran was assessed as 
having met the criteria for a diagnosis of PTSD.

In a January 1995 statement, the veteran's wife indicated 
that the veteran was troubled, disturbed and, at times, 
violent.  She indicated that there had been times when the 
veteran went off by himself and she did not know where he 
was.  She reported that he had threatened her in the past, 
and, at times, carried a gun.

A private medical examination report, dated in September 
1995, from K. P., M.D., shows the veteran's wife reported 
that he had been irritable, moody and intermittently violent 
ever since his discharge from active service in 1945.  This 
report also shows the veteran reported that he retired in 
1978, and that he had been fairly sedentary since that time.  
The pertinent impression was PTSD, with no recent psychiatric 
changes.

A March 17, 1997 VA psychiatric examination report shows the 
veteran reported that his social activities were very 
limited, and that he spent a great amount of time in bed 
sleeping or watching television.  He indicated that he did 
not like to socialize and that he did not belong to any 
groups.  He reported that he had flashbacks, nightmares and 
intrusive thoughts about his wartime experiences.  He also 
reported that he had not had any suicidal ideation, delusions 
or hallucinations. It was noted that he had not been employed 
since his retirement in 1978.

Mental status examination revealed that the veteran was well 
oriented and that his memory was intact.  His judgment was 
good and he had some degree of insight.  

The pertinent diagnosis was PTSD.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 50, described 
by the examiner as based on some impairment of functional and 
social abilities.  It was noted that the veteran was 
competent to manage VA benefits, and that his incapacity was 
moderately severe.

A March 18, 1997 VA psychiatric examination report shows the 
veteran reported that he retired in 1978.  He also reported 
that he had liked his boss and coworkers.  He indicated that 
he had retired because he was able to subsist on his wife's 
disability benefits, and because he was able to earn income 
by building and selling dune buggies with his son.  He 
reported that he had many friends, and that he saw them 
frequently.  He reported that he and his wife regularly 
attended church, shopped and visited people.  He indicated 
that he was not depressed, and that he was happy with his 
life.  He reported that he had intrusive thoughts about his 
wartime experiences about once a week.  He indicated that he 
had not had any suicidal ideation.  He reported that his last 
combat related nightmare had occurred about a year earlier.  
He reported that he related well to his family and friends.  
He indicated that he had had flashbacks, but that they had 
become less intense because of his medication.

The examiner reported that the veteran appeared well groomed, 
and that his thought processes were clear and goal directed.  
He did not exhibit any signs of depression.  The examiner 
reported that it was questionable whether the veteran would 
be able to manage his funds independently.  However, it was 
noted that he had not attended formal schooling as a child 
and, thus, could not read or write.  The pertinent diagnosis 
was PTSD.  The veteran was assigned a GAF score of 62, 
described by the examiner as based on a mild impairment.

VA outpatient treatment records, dated from October 1997 to 
September 1998, show that the veteran's memory was intact in 
October 1997.  It was also noted that he did not exhibit any 
signs or symptoms of depression.  However, a May 1998 record 
shows that he was diagnosed as having depression.




An October 1998 VA psychiatric examination report shows the 
veteran reported that he felt depressed, nervous, angry, 
irritated and guilty.  He indicated that he retired in 1978, 
and that he had not been employed since that time.  He 
reported that he had been married for 54 years, and that his 
marriage had been "alright".  He indicated that he occupied 
himself by watching television, and that he did not have any 
outside social activities.

The examiner reported that the veteran's speech was mumbled.  
He was well groomed, but he looked depressed.  His affect was 
sad and irritable.  His thought content was notable for some 
preoccupation with the events of World War II.  His 
orientation was appropriate and his thinking was logical.  He 
reported that he had not had any suicidal ideation.  His 
relationships with others were described as fair, but 
impaired by anger and detachment.  His memory was intact and 
his concentration, judgment and insight were fair.  The 
veteran reported that his symptoms were related to physical 
causes.  

The examiner indicated that the veteran's PTSD was productive 
of intrusive memories, nightmares, diminished interest in 
normal activity, detachment from others, restricted affect, 
sleep disturbances, anger outbursts and concentration 
problems.  The examiner also indicated that the veteran had a 
poor work history, but that the reasons for his long gaps in 
employment were unclear.  It was noted that the veteran was 
competent to manage his own affairs.  The pertinent diagnosis 
was chronic PTSD.  The veteran was assigned a GAF score of 
54, described by the examiner as based on a moderate 
impairment of functional and social abilities.

A private social and industrial survey report, dated in March 
1999, from W. R., a Licensed Clinical Social Worker, shows 
the veteran reported that he had not been employed since 
1978.  He also reported that he was unemployed because of his 
many illnesses, and that these illnesses were related to a 
wartime head injury.

Analysis

The veteran's claim for increased compensation benefits for 
PTSD is well grounded pursuant to 38 U.S.C.A. § 5107(a) as it 
is plausible or capable of substantiation.  See Murphy, 1 
Vet. App. at 78.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his PTSD (within the competence of a lay party to 
report) is sufficient to well ground this claim.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

On close review of the claims folder, the Board is of the 
opinion that an initial evaluation in excess of 10 percent is 
not warranted for PTSD for the period from September 25, 1990 
to March 16, 1997 under the old schedular criteria.  The 
evidence of record does not show that PTSD was distinct, 
unambiguous, and moderately large in degree during this 
period.

Specifically, the VA outpatient treatment records, dated from 
September 1990 to February 1997, show that the veteran had 
problems with anger, mood swings, anxiety, intrusive 
thoughts, nightmares and flashbacks.  However, these records 
also show that he treated these symptoms with medication, and 
that he had a happy and functional relationship with his 
family and wife.

In addition, the January 1991 VA examination report shows 
that the severity of PTSD was classified as mild to moderate, 
and the May 1992 VA examination report shows that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  

Moreover, while the July 1994 VA examination report shows 
that he had temper tantrums and dreams about his wartime 
experiences, it also shows that his speech was normal, that 
he was well oriented and that he had not had any 
hallucinations.  Furthermore, although his wife and daughters 
have indicated that he had a temper and was prone to 
outbursts of anger, his wife also testified that he treated 
his PTSD with medication.

Therefore, the evidence does not establish that PTSD was 
distinct, unambiguous, and moderately large from September 
25, 1990 to March 16, 1997.  Thus, the symptoms associated 
with PTSD are shown to have been commensurate with a 10 
percent disability evaluation under the old criteria during 
this period.  As such, an initial evaluation in excess of 10 
percent is not warranted under the old criteria.

As for the revised criteria, an initial evaluation in excess 
of 10 percent is also unwarranted for PTSD from the effective 
date of their implementation, November 7, 1996 to March 16, 
1997.  In particular, the VA outpatient treatment records do 
not show that the veteran received any treatment for PTSD 
during this period.  In addition, he was not afforded any VA 
psychiatric examinations during this period.  Likewise, he 
has not submitted any private medical evidence which shows 
that he was treated for PTSD at any time from November 7, 
1996 to March 16, 1997.

Therefore, there is no evidence of record which demonstrates 
that PTSD was productive of an occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment and 
mild memory loss from November 7, 1996 to March 16, 1997.  
Thus, an initial evaluation in excess of 10 percent is not 
warranted under the revised criteria.

The Board is of the opinion that an evaluation in excess of 
30 percent from March 17, 1997 is unwarranted for PTSD under 
the old schedular criteria.  The evidence does not show that 
PTSD is productive of a considerable impairment of social and 
industrial adaptability.

In particular, while the March 17, 1997 VA psychiatric 
examination report shows that the incapacity caused by PTSD 
was classified as moderately severe, it also shows that the 
veteran was assigned a GAF score which indicated that he had 
only some impairment of functional and social abilities.

In addition, the VA outpatient treatment records, dated from 
October 1997 to September 1998, do show that the veteran was 
diagnosed as having depression.  However, the March 18, 1997 
VA psychiatric examination report shows that he had many 
friends and that he was generally happy with life.  It also 
shows that he had not had any nightmares about his wartime 
experiences in nearly a year, and that he was assigned a GAF 
score which indicated a mild impairment.  Likewise, the most 
recent VA psychiatric examination report shows that PTSD was 
productive of intrusive memories, nightmares, diminished 
interest in normal activity, detachment from others, 
restricted affect, sleep disturbances, anger outbursts and 
concentration problems.  However, it also shows that the 
veteran's orientation, thinking, memory, concentration, 
judgment and insight were all essentially normal, and that he 
was assigned a GAF score which indicated a moderate 
impairment.

As such, while the Board does not wish to minimize the 
difficulties that the veteran has encountered as a result of 
PTSD, the evidence or record does not establish that PTSD is 
productive of a considerable impairment of social and 
industrial adaptability.  Therefore, an evaluation in excess 
of 30 percent for PTSD is not warranted under the old 
schedular criteria.

An evaluation in excess of 30 percent is also unwarranted for 
PTSD under the revised criteria.  In particular, the March 
18, 1997 VA psychiatric examination report shows that the 
veteran actually chose to retire in 1978 because he was able 
to subsist on his wife's social security benefits and earn 
income by selling dune buggies with his son.  In addition, 
the most recent VA psychiatric examination report shows that 
he has been married for more than five decades.  As such, it 
does not appear that he has an occupational and social 
impairment with reduced reliability and productivity.


Turning now to PTSD symptoms, the most recent psychiatric 
examination report shows that PTSD is productive of impaired 
relationships, depression, mumbled speech and an irritable 
affect.  However, this report, and the March 1997 psychiatric 
examination reports, are devoid of any reports or findings 
that PTSD is productive of panic attacks which occur more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work relationships.  
Thus, the Board finds that PTSD does not currently warrant an 
evaluation in excess of 30 percent under the revised 
criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.

In addition, consideration has been given to rating PTSD on 
an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation permits adjusting a 
rating in an exceptional case where application of the 
schedular criteria are impractical.  In the case at hand, the 
evidence does not show the veteran has been hospitalized for 
PTSD since his separation from active service.

Moreover, marked interference with his employment has not 
been demonstrated.  Specifically, the veteran's wife did 
testify that the veteran had been unemployed since 1978, and 
that he was unable to maintain employment.  In addition, the 
most recent VA psychiatric examination report shows that he 
had a poor work history.  However, this report does not 
specifically relate the cause of his poor work history to 
PTSD.  Rather, it was noted that the reasons for his long 
gaps in employment were unclear.  

Moreover, the veteran himself has repeatedly indicated in 
clinical settings that he voluntarily chose to retire in 
1978, and that he had related well to his bosses and 
coworkers prior to that time.  As such, marked interference 
with his employment has not been demonstrated.  Thus, there 
is nothing in the disability picture which indicates that the 
regular rating criteria are insufficient.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent from September 25, 
1990 to March 16, 1997, and in excess of 30 percent from 
March 17, 1997.


III.  Entitlement to an effective date 
earlier than September 25, 1990, for the 
grant of service connection for PTSD.

Criteria

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1998).  

Moreover, under certain circumstances, a report of 
examination or hospitalization will be accepted as an 
informal claim if the report relates to a disability which 
may establish entitlement.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.157(a) (1998).

In particular, the date of outpatient or hospital examination 
or the date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  
The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has been previously established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1) (1998).  Any 
communication or action, indicating an intent 
to apply for benefits and identifying the benefits sought, 
may be accepted as an informal claim.  38 C.F.R. § 3.155 
(1998).

Factual Background

A review of the record demonstrates that the veteran's 
initial application for compensation was received in April 
1985.  The veteran requested service connection for bilateral 
defective hearing and headaches, claimed as residuals of a 
head injury.  The veteran did not request service connection 
for any psychiatric disability at that time.

A May 1985 VA medical examination report shows that a 
psychiatric evaluation of the veteran did not reveal that he 
had any overt psychiatric disease.

In July 1989 and January 1990, the veteran submitted 
affidavits and statements from his wife, daughter and friends 
wherein they indicated the veteran had been diagnosed as 
being "shell shocked" from injuries that he received during 
World War II.  However, the Board notes that these references 
to the veteran's "shell shock" pertain to his bilateral 
hearing loss and headaches rather than his PTSD.





The first request of service connection for PTSD was not 
received until December 20, 1990.  At that time, the veteran 
requested such by a letter from his Congressman and a Privacy 
Act Release Statement.

In conjunction with the veteran's claim, VA outpatient 
treatment records, dated from September 25, 1990 to December 
7, 1990 were associated with the claims folder on December 
27, 1990.  These records show that, on September 25, 1990, 
the veteran requested information about or treatment for 
PTSD, and reported that he frequently thought about his 
wartime experiences.

A January 1991 VA psychiatric examination report shows that 
the veteran was diagnosed as having chronic PTSD which was 
mild to moderate in severity.

As reported earlier, by February 1991 rating decision, the RO 
granted service connection for PTSD, and assigned it a 10 
percent disability evaluation, effective September 25, 1990, 
the date he was seen at the VA outpatient clinic with an 
initial request for information about or treatment for PTSD, 
at which time he recounted thoughts about wartime 
experiences.

In his March 1991 notice of disagreement, the veteran 
indicated that an earlier effective date was warranted for 
his service-connected PTSD.  In particular, he indicated that 
he was entitled to back pay to 1985 since that was the year 
that he first filed his claim.

Subsequent to the February 1991 rating determination, 
numerous VA outpatient treatment records were associated with 
the claims folder.  The Board notes that these records do not 
show that the veteran was treated for PTSD prior to September 
25, 1990.

Analysis

The veteran's claim for an effective date earlier than 
September 25, 1990, for the grant of service connection for 
PTSD is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy, 1 Vet. App. at 78.

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board is of the opinion that an effective date earlier 
than September 25, 1990, cannot be assigned for the granting 
of service connection for PTSD.  A review of the claims 
folder shows that veteran did not file a formal claim for 
service connection for PTSD until December 20, 1990.  On 
December 27, 1990,VA outpatient treatment records, dated from 
September 25, 1990 to December 7, 1990, were associated with 
the claims folder.  These records show that the veteran was 
initially requested information about or treatment for PTSD 
and recounted his thoughts about wartime experiences on 
September 25, 1990.  As such, the veteran's formal claim for 
PTSD was received within a year of the date that he was first 
treated for PTSD at the VA outpatient clinic.

Consequently, the Board finds that these VA outpatient 
treatment records became an informal claim for service 
connection for PTSD under the provisions of 38 C.F.R. 
§ 3.157.  Thus, as the veteran first sought treatment for 
PTSD on September 25, 1990, this date is accepted as the date 
that his claim for service-connection for PTSD was first 
received.  Therefore, September 25, 1990 is the appropriate 
effective date for the grant of service connection for PTSD 
and is the earliest date from which benefits can be paid.

The veteran has not cited any legal authority, statute, 
regulation or Court case that would permit making the 
effective date of the grant of service connection for PTSD 
earlier than September 25, 1990.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to an initial rating in excess of 10 percent for 
PTSD from September 25, 1990 to March 16, 1997, is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
from March 17, 1997 is denied.

Entitlement to an effective date earlier than September 20, 
1995, for the grant of service connection for PTSD is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim for 
service connection for headaches is well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Murphy, 1 Vet. App. at 78.



Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

When a service-connected disability aggravates, but is not 
the proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board observes that the VA outpatient treatment records 
show that the veteran was seen with complaints of headaches 
and that, on some occasions, these symptoms lead to 
assessments of PTSD.

Thus, under the present circumstances, it is unclear whether 
the veteran's headaches have been caused or aggravated by his 
service-connected PTSD.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In the May 1996 remand, the Board directed the RO to arrange 
for the veteran to be scheduled for VA neurologic 
examination, and to ask the examiner to state an opinion as 
to whether it was at least as likely as not that the 
veteran's headaches were related to any diagnosed psychiatric 
disability; and, if so, whether the disability was a symptom 
or separate disease process from the underlying psychiatric 
disability.

The veteran was afforded a VA neurologic examination in 
February 1997.  At that time, the examiner indicated that the 
veteran's headaches were quite likely tension headaches which 
may have been related to his PTSD to some extent.  

The examiner further indicated that the veteran may have had 
a component of post-concussive syndrome, but that this was 
less likely given the temporal course of the veteran's 
headaches.  It was also noted that the presence of 
significant morning headaches was suggestive of sleep apnea.

The Board finds that the examiner did not fully comply with 
the Board's May 1996 remand.  Specifically, the examiner did 
not report on whether it was at least as likely as not that 
the veteran's headaches were related to any diagnosed 
psychiatric disability; and, if so, whether the disability 
was a symptom or separate disease process from the underlying 
psychiatric disability.

Therefore, the Board finds it necessary that the RO contact 
the examiner who conducted the veteran's February 1997 VA 
neurologic examination, and request that he or she provide an 
addendum to the examination report.  If the RO finds that 
this examiner is unavailable, then arrangements should be 
made to schedule the veteran for another VA neurologic 
examination.

These measures will ensure full compliance with the 
directives of the February 1997 remand, and will be very 
useful in determining the etiology of the veteran's 
headaches.

As reported earlier, the veteran submitted a notice of 
disagreement in response to the RO's denial of service 
connection for residuals of a shell fragment wound to the 
left knee in November 1991.  Likewise, he submitted a notice 
of disagreement in response to the RO's denial of his claim 
for a total disability rating based upon individual 
unemployability in March 1999.  A Statement of the Case has 
not yet been issued on these issues, as required by law.  
38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).



To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED for the following action:

1.  The RO must prepare and send the 
veteran and his representative a 
Statement of the Case regarding the 
issues of service connection for 
residuals of a shell fragment wound to 
the left knee, and entitlement to a total 
disability rating based upon individual 
unemployability.  The veteran must be 
advised of the time limit for the 
submission of substantive appeals.  
Thereafter, if any of these issues are 
perfected by a timely-filed substantive 
appeal, the case should be returned to 
the Board for appellate review.  
38 U.S.C.A. § 7105.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional information 
pertaining to his headaches.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, RO should secure 
copies of all outstanding VA treatment 
reports.


3.  The RO should contact the examiner at 
the Kansas City VA Medical Center who 
conducted the veteran's February 1997 VA 
neurologic examination, and request that 
examiner to provide an addendum to the 
February 1997 VA neurologic examination 
report.  The RO should instruct the 
examiner that the addendum should include 
an opinion as to as to whether it is as 
least as likely as not that the veteran's 
headaches are causally related to his 
service-connected PTSD.  If no causal 
relationship is determined by the 
examiner to exist, he or she should then 
opine as to whether the service-connected 
PTSD aggravates the veteran's headaches, 
and if so, the examiner must address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of nonservice-connected 
headaches; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to service-
connected PTSD based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of nonservice-
connected headaches are proximately due 
to the service-connected PTSD.

The examiner should also be asked to 
specifically render an opinion as to 
whether it is at least as likely as not 
that the veteran's headaches are related 
to any other diagnosed psychiatric 
disability; and, if so, whether the 
disability was a symptom or separate 
disease process from the underlying 
psychiatric disability.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  If, and only if, the VA examiner who 
conducted the February 1997 VA neurologic 
examination is unavailable, the RO should 
then schedule the veteran for another VA 
neurologic examination to determine the 
etiology of his headaches.  Any necessary 
studies should be performed and all 
findings should be set forth in detail.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  After examination and 
review of the historical records, the 
examiner should be asked to provide an 
opinion, with a detailed rationale, as to 
whether it is as least as likely as not 
that the veteran's headaches are causally 
related to his service-connected PTSD.  
If no causal relationship is determined 
by the examiner to exist, he or she 
should then opine as to whether the 
service-connected PTSD aggravates the 
veteran's headaches, and if so, the 
examiner must address the following 
medical issues: 

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected headaches; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected PTSD 
based on medical considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of nonservice-connected headaches are 
proximately due to the service-connected 
PTSD.  



The examiner should also be asked to 
specifically render an opinion as to 
whether it is at least as likely as not 
that the veteran's headaches are related 
to any diagnosed psychiatric disability; 
and, if so, whether the disability was a 
symptom or separate disease process from 
the underlying psychiatric disability.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
addendum, or, if necessary, examination 
report, and the required opinions should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall, 11 Vet. 
App. at 268.

6.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for headaches on a direct 
basis, and as secondary to service-
connected PTSD pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

